DETAILED ACTION
This Action is in response to the communication filed on 09/15/2022. 	
Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of CCND1 and SEQ ID NO: 60 in the reply filed on 09/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-14 are examined herein to the extent that they read on the elected subject matter.

Improper Markush Listing of Alternatives
Claims 1-14 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
The invention is drawn to a nucleic acid compound that is an oligonucleotide comprising a 6-mer seed sequence that is complementary to  a sequence of either a gene or mRNA encoding and androgen receptor (AR) coregulator or a fragment thereof having AR coregulator activity, wherein the AR coregulator is any one of approximately 55 different AR coregulators (e.g., see claims 10), and wherein the seed sequence is any one of approximately 36 different nucleic acid sequences (see claim 1).  As such, the claims encompass oligonucleotides are targeted to different AR coregulators.  It is noted that the oligonucleotides targeted to the AR coregulators would not function exactly the same as they inhibit different targets.  

The "Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications” (See Federal Register/ Vol. 76, No. 27/ February 9, 2011, page 7166, which cites In re Harnisch (CCPA 1980)) states:
A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) The species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use. Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. When an examiner determines that the species of a Markush group do not share a single structural similarity or do not share a common use, then a rejection on the basis that the claim contains an ‘‘improper Markush grouping’’ is appropriate.

Furthermore, In re Harnisch (CCPA 1980) refers to PCT rules for unity of invention to help determine if a Markush group is proper.  The PCT rules indicate that where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
            (A) all alternatives have a common property or activity; AND
            (B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
            (B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
            The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
            The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
In the instant case, the claimed nucleic acid compounds are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  The alternatives do not all share a common structure as there is no particular sequence that is conserved among all members of the group.  That is, each compound (i.e., each seed sequence/SEQ ID NO) is structurally different from the other compounds and there are no apparent domains or particular sequences that are conserved among all members of the group.  Furthermore, the alternatives do not do not all belong to a recognized class of compounds because do not all share a common structure and there is not an expectation from knowledge in the art that all of the claimed oligonucleotides will behave the same way such that each member could be substituted one for the other (i.e., they are not functionally equivalent), with the expectation that the same intended result would be achieved.  In this case not all members of the Markush group would be expected to behave the same way such that each member could be substituted one for the others with the expectation that that the same intended result would occur because not all members target the same target molecule (e.g., they can target different AR coregulators listed in claims 10).  That is a nucleic acid oligonucleotide that targets and inhibits CCND1 (the elected coregulator) would not have the exact same effect as a nucleic acid oligonucleotide that is targeted to and inhibits ADAM10 or any of the other claimed AR coregulators.
  Therefore, not all members of the claimed Markush group belong to the same class (as they target different coregulators), do not share structural similarity, and are not functionally equivalent.  Accordingly, a rejection a rejection on the basis that the claim contains an “improper Markush grouping” is appropriate.
	All claims are included in the rejection as they are all dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim12 is drawn to an expression vector comprising the oligonucleotide of claim 1.  Claim 1 is drawn to a nucleic acid compound comprising an oligonucleotide sequence wherein the oligonucleotide sequence comprises at least one of (1) a non-natural modification in the oligonucleotide, and (2) an organic moiety conjugated to the oligonucleotide.  As such, claim 12 is drawn to an expression vector comprising an oligonucleotide sequence wherein the oligonucleotide sequence comprises at least one of (1) a non-natural modification in the oligonucleotide, and (2) an organic moiety conjugated to the oligonucleotide.  The claim is not enabled because expression vectors are not known to comprise modified oligonucleotide sequences having a non-natural modification in the oligonucleotide or an organic moiety conjugated to the oligonucleotide.  The prior art was thoroughly searched and no examples could be found, and no examples of the expression vector of claim 10 is disclosed.  Furthermore, without any examples in the prior art or the instant disclosure, one of skill in the art would not expect an functional expression vector comprising an oligonucleotide with a non-natural modification or an organic moiety conjugated to the oligonucleotide could be made.
Therefore, absent evidence to the contrary, the claimed expression vector comprising a modified oligonucleotide is not enabled by the instant disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2010007522 (hereafter “Santaris Pharma”).
Santaris Pharma teaches oligomer compounds (oligomers) that are directed to target mRNA sequences and reduce expression of the target mRNA. Santaris Pharma teaches that the oligomers can be useful for treatment of medical disorders including cancer (e.g., see abstract). Santaris Pharma teaches oligonucleotides in the range of 12 to 50 nucleotides that comprise the nucleic acid sequence of SEQ ID NO: 60 (see sequence alignment below), including Santaris Pharma’s SEQ ID NO: 47 (see Table 1) and SEQ ID NO: 120 (see Table 4). Santaris Pharma teaches that the oligonucleotide can comprise a non-natural modification, including phosphorothioate internucleoside linkages and 2’-modified sugars including 2’-O-methoxyethyl and 2’-fluoro-ribose as well as 2’-O-methoxyethyl-ribose sugars (e.g., see page 9, lines  29-35; page 14, lines 7-12; etc.), and further teaches that the oligonucleotide may comprise 5-methyl-cytosine nucleobases (e.g., see page 9, lines 1-5). Santaris Pharma teaches that an organic moiety the oligonucleotide can be conjugated to the oligonucleotide, wherein the moiety can be among other things, a peptide including an antibody, and a polymer (e.g., see page 42, lines 7-14). Santaris Pharma teaches that the oligomeric compound can be formulated into a composition with a pharmaceutically-acceptable carrier (e.g., see claim 10).  It is noted that since Santaris Pharma teaches oligomeric compounds that comprise the sequence of instant SEQ ID NO: 60 (e.g., see Santaris Pharma’s SEQ ID NO: 47 in Table 1 and SEQ ID NO: 120 in Table 4) and teaches that the oligomeric compound can further comprise non-natural modifications as indicated above, the oligomeric compounds would necessarily have the same function as the claimed nucleic acid compound, including having inhibitory activity against the expression or activity of a AR coregulator (specifically CCND1, which is an AR coregulator of an aggressive prostate cancer), even though the function is not expressly recognized by Santaris Pharma. See MPEP 2112.01 II (Composition claims – If the composition is physically the same , it must have the same properties), which states:
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

	Therefore, Santaris Pharma anticipates the instant claims.
SEQUENCE ALIGNMENT INFORMATION
CC PN   WO2010007522-A1.
XX
CC PD   21-JAN-2010.
XX
CC PF   15-JUL-2009; 2009WO-IB006407.
XX
PR   15-JUL-2008; 2008EP-00104754.
PR   16-JUL-2008; 2008US-0081135P.
XX
CC PA   (SANT-) SANTARIS PHARMA AS.
XX
CC PI   Hedtjaern M;
XX
DR   WPI; 2010-A92857/08.
XX
CC PT   New oligomer targeting glioma-associated oncogene 2 (GLI2), useful for 
CC PT   treating hyperproliferative disorders, such as cancer, and for inducing 
CC PT   apoptosis in a cell which is expressing GLI2.
XX
CC PS   Claim 2; SEQ ID NO 47; 101pp; English.
XX
CC   The present invention relates to oligomer compounds (oligomers), which 
CC   target GLI2 mRNA in a cell, leading to reduced expression of GLI2 (GLI 
CC   family zinc finger 2). Reduction of GLI2 expression is beneficial for the
CC   treatment of certain medical disorders, such as hyperproliferative 
CC   disorders, such as cancer. The oligomers are also used for inducing 
CC   apoptosis in a cell which is expressing GLI2 and for the manufacture of a
CC   medicament for the treatment of hyperproliferative disorders. The present
CC   sequence represents a human GLI family zinc finger 2 (GLI2) mRNA targeted
CC   antisense oligonucleotide used for the manufacture of a medicament 
CC   mentioned in the current invention.
XX
SQ   Sequence 12 BP; 1 A; 2 C; 4 G; 5 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 10;  DB 40;  Length 12;

Qy          NGTGTGTNNN (Instant SEQ ID NO: 60)
            :||||||:::
Db          GGTGTGTCTT (Santaris Pharma SEQ ID NO: 47, also in SEQ ID NO: 120)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2010007522 (hereafter “Santaris Pharma”) as applied to claims 1-11, 13 as indicated above, in view of U.S. 20060240554 (hereafter “Chen”).
Santaris Pharma teaches a nucleic acid compound encompassed by claims 1-11 and 13 as indicated in the rejection above.
Santaris Pharma does not teach the nucleic acid composition comprising a nanoparticle, as required by claim 14.
Chen teaches lipid nanoparticle can be used to deliver biologically active molecules, including antisense nucleic acids, dsRNAs, siRNA, miRNA, etc. (e.g., see title, abstract, paragraph [0002], etc.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the day the application was filed to combine the teachings of Santaris Pharma and Chen and make a composition comprising the oligonucleotide composition taught by Santaris Pharma with a nanoparticle as taught by Chen, with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to combine the oligonucleotide composition with a nanoparticle because Chen teaches that the nanoparticle can be used as a delivery vehicle for oligonucleotide compounds.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635